Citation Nr: 0839306	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  96-37 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

2.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a shell fragment wound to the right 
thigh.



WITNESSES AT HEARING ON APPEAL

Appellant and his wife





ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted service connection with 
noncompensable evaluations for left ear hearing loss and 
residuals of a shell fragment wound to the right thigh, and 
service connection for tinnitus with a 10 percent evaluation.  
The effective date assigned was November 21, 1994.  

In March 1996, the veteran and his wife appeared at the 
Phoenix RO and testified before a Hearing Officer.  A 
transcript of the hearing is of record. 

The Board notes that in a December 2000 rating decision, the 
RO increased the rating assigned for service-connected 
residuals of a shell fragment wound to the right thigh to 10 
percent, effective November 21, 1994.  Despite the increased 
rating granted by the RO, the veteran's appeal remains before 
the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement (NOD) as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The Board remanded the issues in October 2003 and February 
2005 for additional development.  The claims have been 
returned to the Board for further appellate review.

The Board notes that the veteran was previously represented 
by The American Legion.  In a letter dated June 5, 2008, 
however, The American Legion revoked their representation.  


FINDINGS OF FACT

1.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 38 C.F.R. 
§ 4.87, Diagnostic Code (DC) 6260.  

2.  The veteran exhibits no more than Level III hearing in 
his service-connected left ear.

3.  There is no medical evidence showing that the veteran's 
residuals of shell fragment wound to the right thigh causes 
severe incomplete paralysis of the musculocutaneous nerve 
(superficial peroneal).  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, DC 6260 (2002) (2008); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for an initial compensable rating for 
service-connected left ear hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Tables VI, 
VIA and VII (DC 6100) and § 4.86 (1998) and (2008).

3.  The criteria for an initial rating in excess of 10 
percent for service-connected residuals of a shell fragment 
wound to the right thigh have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124a, DC 8522 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The evidence in this case, however, does 
not support the assignment of staged ratings for any of the 
veteran's disabilities.  

	A.	Tinnitus

Service connection for tinnitus was established in an August 
1995 rating decision, which assigned a 10 percent evaluation 
pursuant to 38 C.F.R. § 4.87, DC 6260, effective November 21, 
1994.  The veteran has appealed the initial rating assigned 
and seeks an increased evaluation for tinnitus.  See e.g., 
October 1995 NOD; August 1996 VA Form 9.  

The Board notes that the rating criteria for evaluating the 
ear and other sense organs were amended on two occasions.  
The first amendment went into effect on June 10, 1999; the 
second amendment went into effect on June 13, 2003.

Under the criteria in effect prior to June 10, 1999, DC 6260 
provided that persistent tinnitus, which was a symptom of a 
head injury, a concussion or acoustic trauma, warranted a 10 
percent evaluation.  38 C.F.R. § 4.87, DC 6260 (in effect 
prior to June 10, 1999).

Under the criteria in effect from June 10, 1999 to June 12, 
2003, DC 6260 provided that if tinnitus was shown to be 
recurrent, a maximum 10 percent evaluation was warranted.  
The requirement that tinnitus be a symptom of either a head 
injury, a concussion, or of acoustic trauma was removed.  38 
C.F.R. § 4.87, DC 6260 (in effect from June 10, 1999 to June 
12, 2003).

Under the criteria in effect from June 13, 2003, a 10 percent 
evaluation is assigned for recurrent tinnitus.  The revised 
criteria provides that a separate evaluation for tinnitus may 
be combined with an evaluation under diagnostic codes 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes.  
The criteria further provides that only a single evaluation 
for recurrent tinnitus will be assigned, whether the sound is 
perceived in one ear, both ears, or in the head.  It was 
noted that objective tinnitus (in which the sound is audible 
to other people and has a definable cause that may or may not 
be pathologic) was not to be evaluated under this diagnostic 
code, but evaluated as part of any underlying condition 
causing it.  See 68 Fed. Reg. 25822- 25823 (May 14, 2003) 
(codified as amended at 38 C.F.R. § 4.87, DC 6260).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and DC 6260, which limit a veteran to a 
single disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  The stay of 
adjudication of tinnitus rating cases was subsequently 
lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, DC 6260 (2008).  As there is no legal basis 
upon which to award a higher rating, or separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

	B.	Left ear hearing loss

Service connection for left ear hearing loss was granted with 
a noncompensable evaluation pursuant to 38 C.F.R. § 4.85, DC 
6100.  See August 1995 rating decision.  The veteran seeks 
entitlement to a higher rating.  See e.g., October 1995 NOD; 
August 1996 VA Form 9; March 1996 hearing transcript.  

During the pendency of the veteran's appeal, the criteria for 
evaluating hearing impairment were amended, effective June 
10, 1999.  See 62 Fed. Reg. 25, 202-25, 210 (May 11, 1999).  
Both the old and new criteria apply, but the substantive new 
criteria cannot be applied before their effective date of 
June 10, 1999.  The Board notes that the old version of the 
rating criteria called for the consideration of the results 
of examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of pure tone 
audiometry tests.  38 C.F.R. § 4.85 (1998).  These results 
were then charted on Table VI and Table VII, as set out in 
the Rating Schedule.  In order to establish entitlement to an 
increased evaluation for hearing loss, it had to be shown 
that certain minimum levels of the combination of the 
percentage of speech discrimination loss and average pure 
tone decibel loss were met.  

The Board has compared the previous versions of Table VI and 
Table VII, and the new versions of these tables, and finds 
that there has been no discernable change.  Further, it is 
noted that the revisions in the language in 38 C.F.R. § 4.85 
do not change the method by which Tables VI and VII are 
interpreted, but only describe, in greater detail, how they 
are applied.  As to the provisions of section 4.86 in effect 
prior to June 10, 1999, this section only provided 
information regarding the fact that the evaluations derived 
from the Rating Schedule were intended to make proper 
allowance for improvement by hearing aids.  

The current version of the criteria used to evaluate hearing 
impairment provides for the assignment of disability ratings 
derived by a mechanical application of the rating schedule to 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Evaluations of sensorineural hearing loss range 
from noncompensable (zero percent) to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second (Hertz).  See 38 C.F.R. § 4.85 (2008).  
To evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  See 38 C.F.R. § 4.85 and Tables VI, VIA, and VII 
(DC 6100) (2008).  

If impaired hearing is service-connected in only one ear, as 
in this case, the non-service-connected ear will be assigned 
a Roman numeral designation for hearing impairment of I in 
order to determine the percentage evaluation from Table VII.  
See 38 C.F.R. § 4.85(f) (2008).  

The medical evidence in this case related to the veteran's 
claim for increased rating for left ear hearing loss consists 
entirely of VA compensation and pension (C&P) audio 
examination reports and several audiograms conducted in VA 
facilities.  

The Board notes that pursuant to its May 2005 remand 
instructions, the RO made several attempts to schedule the 
veteran for a contemporaneous VA examination to assess the 
current severity of his left ear hearing loss.  An audio 
examination scheduled for November 2006 was cancelled by the 
veteran.  See C&P exam inquiry.  A January 2007 VA Form 119 
indicates that the veteran cancelled this examination because 
he did not have transportation.  A subsequent VA examination 
was scheduled for April 2007, but the veteran failed to 
report.  He also failed to report for an examination 
scheduled in April 2008.  See C&P exam inquiries.  There is 
no explanation as to why the veteran did not report for these 
examinations.  In the absence of any evidence to suggest that 
he had good cause to miss the scheduled examinations, the 
Board will determine whether he is entitled to an increased 
rating on the basis of the evidence of record.  See 38 C.F.R. 
§ 3.655 (a) and (b) (2008).  

On the authorized audiological evaluation in June 1995, the 
puretone decibel threshold average in the veteran's left ear 
was 30 and speech audiometry revealed speech recognition 
ability of 100 percent.  See C&P audio examination and 
accompanying Summary Report of Examination for Organic 
Hearing Loss (VA Form 10-2464) and Audiological Evaluation 
(VA Form 10-2364).  Under Table VI, these audiological test 
results correspond to Level I for the left ear.  Using Level 
I for both ears, the applicable percentage rating is zero 
under Table VII.  See 38 C.F.R. § 4.85 (1998) and (2008).  

In March 1996, the puretone decibel threshold average in the 
veteran's left ear was 31 and speech audiometry revealed 
speech recognition ability of 100 percent.  See Summary 
Report of Examination for Organic Hearing Loss (VA Form 10-
2464); Audiological Evaluation (VA Form 10-2364).  Under 
Table VI, these audiological test results correspond to Level 
I for the left ear.  Using Level I for both ears, the 
applicable percentage rating remains zero under Table VII.  
See 38 C.F.R. § 4.85 (1998) and (2008).  

In August and September 2000, the puretone decibel threshold 
average in the veteran's left ear was 35 and speech 
audiometry revealed speech recognition ability of 80 percent.  
See August 2000 C&P audio examination and accompanying 
Audiological Evaluation; September 2000 Summary Report of 
Examination for Organic Hearing Loss (VA Form 10-2464).  
Under Table VI, these audiological test results correspond to 
Level III for the left ear.  Using Level I for the right ear 
and Level III for the left, the applicable percentage rating 
is again zero under Table VII.  See 38 C.F.R. § 4.85 (1998) 
and (2008).  

As the severity of the veteran's left ear hearing loss does 
not meet the criteria for a compensable rating, an increased 
rating is not warranted at any time during the period in 
question.  

The Board has also considered whether 38 C.F.R. § 4.86(b) 
(2008) applies to this case.  Consideration under this 
provision, however, is not warranted, as neither the right 
nor left ear displayed Puretone thresholds of 30 decibels or 
less at 1000 Hz and 70 decibels or more at 2000 Hz, with each 
ear evaluated separately.  See June 1995 C&P audio 
examination and accompanying Summary Report of Examination 
for Organic Hearing Loss (VA Form 10-2464) and Audiological 
Evaluation (VA Form 10-2364); March 1996 Summary Report of 
Examination for Organic Hearing Loss (VA Form 10-2464) and 
Audiological Evaluation (VA Form 10-2364); August 2000 C&P 
audio examination and accompanying Audiological Evaluation; 
September 2000 Summary Report of Examination for Organic 
Hearing Loss (VA Form 10-2464).  

In consideration of the foregoing, the Board must conclude 
that the preponderance of the evidence is against the claim.  
As such, the benefit-of-reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).

	C.	Residuals of a shell fragment wound to the right 
thigh

Service connection for residuals of a shell fragment wound to 
the right thigh was originally granted with a noncompensable 
evaluation under 38 C.F.R. § 4.118, DC 7805, effective 
November 21, 1994.  See August 1995 rating decision.  As 
noted above, the RO subsequently assigned a 10 percent 
evaluation to this disability, also effective November 21, 
1994.  See December 2000 rating decision.  The Board notes 
that the RO implemented the 10 percent evaluation pursuant to 
38 C.F.R. § 4.124a, DC 8522.  Evaluation of a service-
connected disability in accordance with schedular criteria 
that closely pertain to an analogous disease in terms of 
functions affected, anatomical localization, and 
symptomatology, is permitted.  38 C.F.R. § 4.20 (2008).

The diagnostic criteria for rating paralysis of the 
musculocutaneous nerve (superficial peroneal) are found at 
38 C.F.R. § 4.124a, DC 8522.  Pursuant to these criteria, 
ratings in excess of 10 percent are provided for severe 
incomplete paralysis (20 percent) and complete paralysis with 
eversion of foot weakened (30 percent).  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis given with each nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.

In its May 2005 remand, the Board noted that an examination 
conducted in March 2004 was inadequate for rating purposes 
because it did not adequately discuss findings associated 
with the criteria for rating a shell fragment wound and it 
was not clear from the examination what muscle group or 
groups were involved, and whether there was any neurological 
involvement associated with this disability.  As such, the 
Board remanded the issue for the scheduling of an appropriate 
examination of his right lower extremity.  

The Board notes that pursuant to its May 2005 remand 
instructions, the RO made several attempts to schedule the 
veteran for a contemporaneous VA examination to assess his 
service-connected residuals of a shell fragment wound to the 
right thigh.  An examination scheduled for November 2006 was 
cancelled by the veteran due to lack of transportation.  See 
C&P exam inquiry; January 2007 VA Form 119.  A subsequent VA 
examination was scheduled for April 2007, but the veteran 
failed to report.  He also failed to report for an 
examination scheduled in April 2008.  See C&P exam inquiries.  
There is no explanation as to why the veteran did not report 
for these examinations.  In the absence of any evidence to 
suggest that he had good cause to miss the scheduled 
examinations, the Board will determine whether he is entitled 
to an increased rating on the basis of the evidence of record 
using the rating criteria currently in effect.  See 38 C.F.R. 
§ 3.655 (a) and (b) (2008).  The Board notes that none of the 
VA or private treatment records associated with the claims, 
to include records obtained from the Social Security 
Administration (SSA), pertain to this disability.  

The veteran underwent a VA C&P scars (skin) examination in 
June 1995, at which time he had no complaints involving his 
right thigh.  Examination revealed an irregular, two inch, 
well-healed scar on the right anterior thigh.  The scar was 
described as curvilinear and nontender.  The impression made 
was shrapnel fragment wound of the right thigh.  

Another VA C&P scars (skin) examination was conducted in 
March 1996.  The veteran reported that he developed a sharp, 
knife-like pain in the distal right anterior thigh with 
stooping and bending.  He indicated that the area felt better 
when he extended his knee and rubbed the area.  The veteran 
described cramping in this area and also noted a splotchy red 
appearance at times.  He denied swelling.  On examination, a 
three and one-half centimeter horizontal scar, seven 
centimeters proximal to the proximal pole of the right 
patella, was noted.  There was no knee effusion.  A smaller 
wound, one centimeter in length, was noted in the proximal 
calf.  The veteran was able to extend his knee to zero 
degrees and flex it to 120 degrees.  The examiner noted 
hypalgesia in the pre-patellar area on the right.  The 
veteran was able to stand on toes and heels and could squat 
and rise without difficulty.  Voluntary muscle testing 
revealed excellent resistance to strong pressure in all 
groups.  The lower extremity circumference measurements 
(right and left) were 38/35 centimeters for the lower thighs 
and 32/33.5 centimeters for the calves.  

The veteran underwent a VA C&P general medical examination in 
July 2000.  In pertinent part, he denied any major muscle or 
structural damage had occurred as a result of the shrapnel 
wound to his right thigh area, but stated that he had had 
some paresthesia and numbness of the right knee cap 
intermittently throughout the years.  No physical examination 
appears to have been conducted.  The veteran was diagnosed 
with gunshot wound to the right thigh and calf with possible 
nerve involvement of a sensory nerve to the right knee.  
Associated records that contain a sketch of the anatomical 
figure reports that the entrance wound was located on the 
right thigh and the exit wound was located below the knee in 
the right calf area.  

In a September 2000 memorandum, the RO noted that the 
examination performed in July 2000 was inadequate.  The RO 
noted that the examining physician had been requested, in 
pertinent part, to examine the veteran's service-connected 
gunshot wound to the right leg.  The memorandum indicated 
that the veteran's complaints had been discussed, but 
objective findings, to include examination of any scars and 
range of motion of the right leg, were not provided.  
Objective findings were requested by the RO.  

An addendum to the July 2000 examination was subsequently 
provided.  It reported range of motion measurements of the 
right leg and right hip.  The veteran was able to flex his 
right leg to 140 degrees and extend this leg to zero degrees.  
Flexion of the right hip was to 125 degrees and extension was 
to zero degrees.  The examiner again attached the anatomical 
figure document, referred to as a scar sheet, which again 
demonstrated where the scars were located but did not provide 
any measurements.  

Although found inadequate in the May 2005 Board remand, the 
March 2004 VA C&P examination reported that the claims folder 
was available and reviewed.  The veteran reported that he had 
some increased sense of spasm involving the right kneecap, 
which lasted a few seconds and occurred periodically.  He 
denied this being a significant issue in his life or causing 
any disability.  The veteran also reported an occasional 
sense of numbness in the kneecap.  

Examination of the right leg showed that there were barely 
visible scars that corresponded to the entrance and exit of 
the shell fragment wound by the right knee.  There was no 
muscle atrophy or hypotrophy of the right thigh or calf.  
Examination of the right knee revealed flexion to 140 degrees 
and extension to zero degrees actively, passively and against 
resistance.  The medial and lateral collateral ligaments were 
intact, as were the anterior and posterior cruciate 
ligaments.  Pivot shift examination was negative.  
Examination of the right hip showed flexion to 130 degrees 
and extension to zero degrees.  All range of motion was 
performed actively, passively and against resistance.  
Internal rotation was to 20 degrees and external rotation was 
to 15 degrees without pain.  Abduction was to 45 degrees 
without difficulty and there was no evidence of weakened 
movement, diminished stability, or incoordination or 
fatigability.  The examiner further noted no cosmetic defect 
or tenderness of the scars.  The veteran was diagnosed with 
shell fragment wound to the right leg as described above.  An 
anatomical figure indicates that the area of periodic 
"numbness" and rare sense of "spasm" was located on the 
right kneecap.  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent under 38 C.F.R. § 4.124a, DC 
8522, as there is no evidence of severe incomplete paralysis 
of the musculocutaneous nerve (superficial peroneal) or 
complete paralysis with eversion of foot weakened.  The 
veteran has complained of intermittent paresthesia and 
numbness of the right knee cap.  The only abnormal finding on 
examination was some hypalgesia in the pre-patellar area on 
the right.  This does not amount to severe incomplete 
paralysis.  

The Board has also considered whether a separate rating is 
warranted for any other manifestations of the veteran's 
service-connected disability.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  However, his scars are asymptomatic.  They 
have been described as well healed, barely visible, and 
nontender.  See 38 C.F.R. § 4.118 (effective prior to and as 
of August 30, 2002).  And examination of the veteran's right 
knee and hip has been essentially normal, with full range of 
motion, no instability, and no complaints or findings of 
pain.  Examination also showed no weakened movement, 
diminished stability, incoordination, or fatigability. See 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5251, 5252, 
5253, 5257, 5260, 5261 (2008); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Nor have there been any findings of muscle 
impairment.  See 38 C.F.R. § 4.56, 4.73 (2008).  Voluntary 
muscle testing during the March 1996 VA C&P scars examination 
revealed excellent resistance to strong pressure in all 
groups, and during the March 2004 VA examination, there was 
no muscle atrophy or hypotrophy of the right thigh or calf.  
Accordingly, a separate rating is not warranted.

The Board acknowledges that pursuant to the May 2005 remand, 
the RO was instructed to provide the veteran with both the 
old and revised versions of 38 C.F.R. § 4.118 and to 
readjudicate the claim to include consideration of the case 
Esteban v. Brown, 6 Vet. App. 259 (1994).  This was not 
accomplished by the RO.  However, this is nonprejudicial to 
the veteran because his only complaint related to his right 
leg is of a neurological nature, and his scars are 
asymptomatic.  No other manifestations of his shell fragment 
wound to the right thigh have been claimed or shown by the 
medical evidence of record.

In consideration of the foregoing, the Board must conclude 
that the preponderance of the evidence is against the claim.  
As such, the benefit-of-reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).


III.	Extraschedular consideration

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the veteran's tinnitus, left ear 
hearing loss, and residuals of a shell fragment wound to the 
right thigh are not shown to cause any impairment that is not 
already contemplated by the rating criteria, and the Board 
finds that the rating criteria reasonably describe the 
veteran's disabilities.  For these reasons, referral for 
consideration of an extraschedular rating is not warranted 
for any of these claims.  


IV.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VA's duties to notify and assist have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  As 
such, any defect in the notice provided regarding the 
veteran's claim for an increased rating for tinnitus is 
harmless error.  

The Board acknowledges that the veteran was not provided with 
proper section 5103(a) notice prior to the issuance of the 
August 1995 rating decision that is the subject of this 
appeal.  The veteran's disagreement with the initial ratings 
assigned for left ear hearing loss and residuals of a shell 
fragment wound to the right thigh, however, stems from his 
October 1995 NOD, which is subject to section 7105 
procedures.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).  
The Board is bound to follow this precedent opinion.  38 
U.S.C.A. § 7104(c) (West 2002).  Moreover, the issues were 
remanded in February 2005 in order to effect compliance with 
the duties to notify and assist.  

The Board also acknowledges that, although instructed to 
provide the veteran with notice of both the old and revised 
versions of 38 C.F.R. § 4.85 and 4.86, the RO failed to do 
so.  As noted above, however, there was no discernable change 
in the previous versions of Table VI and Table VII as 
compared to the revised versions, revisions in the language 
in 38 C.F.R. § 4.85 do not change the method by which Tables 
VI and VII are interpreted, and the only information provided 
in the previous version of section 4.86 relate to the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  For these reasons, the Board finds no prejudice in 
proceeding with adjudication of the veteran's claim for an 
increased rating for left ear hearing loss.  

The veteran was given Section 5103(a) notice in a June 2006 
letter, which informed him of the evidence necessary to 
substantiate a claim for increased rating and advised him of 
his and VA's respective duties in obtaining evidence.  
Accordingly, the duty to notify has been fulfilled concerning 
the remaining increased rating claims related to left ear 
hearing loss and residuals of a shell fragment wound to the 
right thigh.  This letter also provided the veteran with 
notice of the appropriate disability rating and effective 
date of any grant of service connection, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the veteran's VA and private treatment records, to 
include records associated with his claim for SSA benefits, 
have been associated with the claims folder.  The veteran was 
also afforded appropriate VA examinations in connection with 
his claims.  As noted above, the RO attempted to schedule the 
veteran for more contemporaneous examinations pursuant to the 
February 2005 remand instructions, but he failed to report on 
several occasions.  The duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  




For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for tinnitus is denied.

Entitlement to an initial compensable rating for left ear 
hearing loss is denied.  

Entitlement to an initial rating in excess of 10 percent for 
residuals of a shell fragment wound to the right thigh is 
denied.  



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


